Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 1 of 10




            EXHIBIT A



               Complaint




            EXHIBIT A
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 2 of 10
                                                                                                                                          Electronically Filed
                                                                                                                                          10/1/2020 7:37 AM
                                                                                                                                          Steven D. Grierson
                                                                                                                                          CLERK OF THE COURT

                                                          1    JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                          2    KEMP & KEMP, ATTORNEYS AT LAW
                                                               7435 W. Azure Drive, Suite 110,
                                                          3                                                                         CASE NO: A-20-822261-C
                                                               Las Vegas, NV 89130
                                                          4    (702) 258-1183/(702) 258-6983 (fax)                                           Department 15
                                                               jp@kemp-attorneys.com
                                                          5    Attorney for Plaintiff KURT WONG

                                                          6                                         DISTRICT COURT
                                                                                                 CLARK COUNTY, NEVADA
                                                          7                                                ***
                                                          8
                                                               KURT WONG,                            )
                                                                                                     )
                                                          9                                          )
                                                                                          Plaintiff, )               Case No.:
                                                         10    vs.                                   )
                                                                                                     )               Dept. No.:
                                                         11    WYNN LAS VEGAS, LLC, a Nevada Limited )
                                                               Liability Company,                    )                     COMPLAINT
                                                         12
                                                                                         Defendants. )
                                                                                                     )                     JURY TRIAL DEMANDED
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13                                          )
                                                                                                     )               (Arbitration exemption claimed: action seeking
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14                                          )               equitable or extraordinary relief)
                                                                                                     )
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                         15
                                                                        COMES NOW THE PLAINTIFF, by and through his counsel, JAMES P. KEMP, ESQ., of
                                                         16
                                                               KEMP & KEMP, ATTORNEYS AT LAW, and states and alleges causes of action against the
                                                         17

                                                         18    Defendant(s) as follows:

                                                         19       I.       JURISDICTION AND VENUE

                                                         20       The Court has jurisdiction over this case for both the federal and state law claims set forth herein
                                                         21    and venue is proper because the material events complained of herein took place in Clark County,
                                                         22
                                                               Nevada and the Defendant is headquartered in Clark County Nevada.
                                                         23
                                                                  II.      CLAIMS FOR RELIEF
                                                         24

                                                         25                           ALLEGATIONS COMMON TO ALL CLAIMS

                                                         26       1. This is a civil action for damages under state and federal statutes prohibiting discrimination.

                                                         27

                                                         28

                                                                                                                 1

                                                                                             Case Number: A-20-822261-C
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 3 of 10



                                                          1       2. Plaintiff’s statutory claims arise under Title VII of the Civil Rights Act of 1964, as amended 42
                                                          2           U.S.C. § 2000e et seq.; the Civil Rights Act of 1991, 42 U.S.C §1981a ; the Civil Rights Act of
                                                          3
                                                                      1866, 42 U.S.C. § 1981; and NRS Chapter 613.
                                                          4
                                                                  3. As Plaintiff’s employer during the relevant time period, Defendant was engaged in operations
                                                          5
                                                                      and/or conducting business within the County of Clark, State of Nevada. Defendant WYNN
                                                          6
                                                                      LAS VEGAS, LLC was engaged in activities affecting commerce and employed at least 500
                                                          7

                                                          8           employees in the two calendar years preceding the events in question.

                                                          9       4. As an employer in Nevada, and/or other states, Defendant is required to comply with all state

                                                         10           and federal statutes which prohibit race and sex discrimination.
                                                         11       5. Plaintiff, KURT WONG, is an Asian-American male citizen of the County of Clark, State of
                                                         12
                                                                      Nevada, who was employed by Defendant from approximately December 8, 2008 through May
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                                                                      25, 2018 when he was fired from his job as a casino dealer (Plaintiff was a “dual rate” meaning
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                      that he sometimes acted as a Casino Service Team Lead). At all times mentioned herein the
                           ATTORNEYS AT LAW




                                                         15
                                                                      Plaintiff performed his work at or above a level that the Defendants had a reasonable right to
                                                         16

                                                         17           expect.

                                                         18       6. Defendant WYNN LAS VEGAS, LLC is a Nevada Limited Liability Company duly formed and

                                                         19           authorized to conduct business in Nevada and having its principal place of business at 3131 Las
                                                         20           Vegas Boulevard South, Las Vegas, Nevada 89109.
                                                         21
                                                                  7. Plaintiff has physical characteristics and skin color consistent with his race and ethnicity, Asian-
                                                         22
                                                                      American.
                                                         23
                                                                                                                 FACTS
                                                         24
                                                                  8. Plaintiff commenced his employment with Defendant in approximately December 2008 as a
                                                         25

                                                         26           Casino Dealer. By the time of the events complained of herein the Plaintiff held the position of

                                                         27           Casino Dealer who sometimes acted in the role of a Casino Service Team Lead (CSTL). In the

                                                         28

                                                                                                                  2
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 4 of 10



                                                          1          casino gaming industry this is sometimes referred to as a “dual rate” employee.
                                                          2       9. On or about May 20, 2018 Plaintiff missed the fact that an underage person was sitting at a
                                                          3
                                                                     gaming table. The dealer on the game, Tatiana Rozniece (white, female) obtained red cards
                                                          4
                                                                     (which are player’s club cards) and identification cards from a group of players sitting together at
                                                          5
                                                                     the table. Plaintiff was called over and swiped the cards. Neither Ms. Rozniece, nor Plaintiff
                                                          6
                                                                     realized that “player 4” was underage. On May 21, 2018 Plaintiff was suspended pending
                                                          7

                                                          8          investigation for this incident and was fired from his job on or about May 25, 2018. Ms.

                                                          9          Rozniece was not disciplined in any way, and especially was not fired from her job. Plaintiff and

                                                         10          Ms. Rozniece were subject to the exact same policies and rules with respect to this incident and
                                                         11          were treated differently in terms of the treatment that they were given and the difference is that
                                                         12
                                                                     Plaintiff was male and Asian and Ms. Rozniece was female and white.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                                                                  10. On September 4, 2018 Plaintiff timely filed a formal charge of discrimination based on race and
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                     sex with the Nevada Equal Rights Commission (NERC), which was simultaneously dual filed
                           ATTORNEYS AT LAW




                                                         15
                                                                     pursuant to work sharing agreement between the state and federal agencies, with the U.S. Equal
                                                         16

                                                         17          Employment Opportunity Commission (NERC) (Charge #34B-2018-01281). Defendant was

                                                         18          served with the charge shortly thereafter.

                                                         19       11. Defendant’s reason for terminating Plaintiff’s employment on or about May 25, 2018 was false
                                                         20          and pretextual in that it was not the real reason and it is not worthy of credence. Other similarly
                                                         21
                                                                     situated female and non-Asian employees who committed the exact same or even worse
                                                         22
                                                                     infractions than that Plaintiff was accused of were not terminated from their employment and
                                                         23
                                                                     were, therefore, treated more favorably than the Plaintiff was in the terms and conditions of
                                                         24
                                                                     employment with the Defendant.
                                                         25

                                                         26       12. The Plaintiff is informed and believes that the Defendant treated him less favorably than it

                                                         27          treated similarly situated non-Asian co-workers and female co-workers who were not issued as

                                                         28

                                                                                                                  3
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 5 of 10



                                                          1          severe a form of discipline as Plaintiff was for the exact same conduct, even on the exact same
                                                          2          occasion in the case of Tatiana Rozniece. These non-Asian and/or female employees were not
                                                          3
                                                                     issued discipline or received far more favorable treatment in terms of discipline than Plaintiff
                                                          4
                                                                     thereby subjecting Plaintiff to unequal terms and conditions of employment in whole or in part
                                                          5
                                                                     on the basis of race and/or sex. These white, female, and non-Asian coworkers included, but
                                                          6
                                                                     were not limited to Kim Radan, Toni Purgatori, Rose Castillo, Vicky Kragor, Jane Ha, Jodie
                                                          7

                                                          8          Gutchewsky, and the aforementioned Tatiana Rozniece. The discriminatory treatment of

                                                          9          Plaintiff by the Defendants was because of or on account of, in whole or in part, the Plaintiff’s

                                                         10          race and/or sex. The discrimination that Plaintiff suffered was a violation of Title VII of the
                                                         11          Civil Rights Act of 1964, NRS Chapter 613, and the Civil Rights Act of 1866, 42 U.S.C. § 1981.
                                                         12
                                                                  13. The Plaintiff’s dual filed Charge of Discrimination with NERC and EEOC on the basis of race
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                                                                     and sex, filed on or about September 4, 2018, Charge No. 34B-2018-01281 is incorporated here
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                     by reference as if fully set forth herein.
                           ATTORNEYS AT LAW




                                                         15
                                                                  14. Defendant subjected Plaintiff to different, unequal and discriminatory treatment which included
                                                         16

                                                         17          but was not limited to termination of his employment based on unequal treatment that was

                                                         18          more severe than that imposed on his non-Asian and female co-worker comparators. This

                                                         19          different, unequal and discriminatory treatment in his employment was on account of and
                                                         20          directly connected with or related to Plaintiff’s race and sex.
                                                         21
                                                                  15. Defendant WYNN LAS VEGAS, LLC is required to comply with federal statutes prohibiting
                                                         22
                                                                     employment discrimination including those referenced herein.
                                                         23
                                                                  16. Plaintiff has exhausted all required administrative avenues. NERC issued by mail a Notice of
                                                         24
                                                                     Suit Rights for Charge # 34B-2018-01281 on July 10, 2020.
                                                         25

                                                         26       17. Plaintiff has exhausted all required administrative avenues. EEOC issued a Notice of Suit

                                                         27          Rights for Charge # 34B-2018-01281 on August 18, 2020 and Plaintiff received it in the mail

                                                         28

                                                                                                                  4
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 6 of 10



                                                          1           approximately three business days later.
                                                          2       18. This action was timely filed.
                                                          3
                                                                  19. Under all claims set forth herein the Plaintiff is entitled to extraordinary and equitable relief
                                                          4
                                                                      including, but not limited to, an order of reinstatement to his position without loss of seniority
                                                          5
                                                                      or other benefits of employment.
                                                          6
                                                                  FIRST CLAIM: RACE DISCRIMINATION IN VIOLATION OF TITLE VII, CIVIL
                                                          7       RIGHTS ACT OF 1964.
                                                          8
                                                                      All other pertinent Paragraphs of this Complaint are expressly incorporated here by
                                                          9
                                                                      reference as if fully reasserted, alleged, and set forth herein.
                                                         10
                                                                  20. Plaintiff, at all times, has performed his job at or above a level that his employer had a
                                                         11
                                                                      reasonable right to expect.
                                                         12
                                                                  21. Plaintiff was discriminated against by the Defendants in the terms, conditions, privileges, and
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14           benefits of his employment based upon his race.
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                         15       22. Plaintiff was terminated from his employment on or about May 25, 2018.
                                                         16       23. Plaintiff’s non-Asian co-workers who committed the same infractions, including one who
                                                         17
                                                                      committed the same infraction in the same exact incident, were not subjected to the same
                                                         18
                                                                      discipline and were treated far more favorably in the terms and conditions of their employment.
                                                         19
                                                                  24. Defendant’s discriminatory and retaliatory treatment of the Plaintiff in his employment was in
                                                         20
                                                                      violation of Title VII of the Civil Rights Act of 1964.
                                                         21

                                                         22       25. Plaintiff suffered injury to his reputation, embarrassment, humiliation, mental anguish and

                                                         23           suffering, inconvenience, emotional distress, and other cognizable general damages as a direct

                                                         24           and proximate result of Defendant’s actions. The amount of these damages is a question of fact
                                                         25           that may only be ascertained by the jury at trial.
                                                         26
                                                                  26. Plaintiff has suffered and may still suffer lost wages and benefits of employment as a direct and
                                                         27
                                                                      proximate result of the actions of the Defendants.
                                                         28

                                                                                                                   5
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 7 of 10



                                                          1       27. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
                                                          2           through this action.
                                                          3
                                                                  28. The actions of the Defendant were willful, malicious, oppressive, and with conscious and
                                                          4
                                                                      knowing disregard of Plaintiff’s rights under Federal and Nevada law. The Defendant should be
                                                          5
                                                                      subjected to Punitive and Exemplary damages to deter future conduct of this sort.
                                                          6
                                                                  29. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
                                                          7

                                                          8           through this action.

                                                          9       SECOND CLAIM: SEX DISCRIMINATION IN VIOLATION OF TITLE VII, CIVIL
                                                                  RIGHTS ACT OF 1964.
                                                         10
                                                                      All other pertinent Paragraphs of this Complaint are expressly incorporated here by
                                                         11
                                                                      reference as if fully reasserted, alleged, and set forth herein.
                                                         12
                                                                  30. Plaintiff, at all times, has performed his job at or above a level that his employer had a
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14           reasonable right to expect.
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                         15       31. Plaintiff was discriminated against by the Defendants in the terms, conditions, privileges, and
                                                         16           benefits of his employment based upon his sex.
                                                         17
                                                                  32. One or more of Plaintiff’s co-workers who were not of Plaintiff’s sex were treated more
                                                         18
                                                                      favorably in the terms and conditions of their employment than Plaintiff was treated.
                                                         19
                                                                  33. Defendant’s discriminatory treatment of the Plaintiff in his employment was in violation of Title
                                                         20
                                                                      VII of the Civil Rights Act of 1964.
                                                         21

                                                         22       34. Plaintiff suffered injury to his reputation, embarrassment, humiliation, mental anguish and

                                                         23           suffering, inconvenience, emotional distress, and other cognizable general damages as a direct

                                                         24           and proximate result of Defendant’s actions. The amount of these damages is a question of fact
                                                         25           that may only be ascertained by the jury at trial.
                                                         26
                                                                  35. Plaintiff has suffered and may still suffer lost wages and benefits of employment as a direct and
                                                         27
                                                                      proximate result of the actions of the Defendants.
                                                         28

                                                                                                                   6
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 8 of 10



                                                          1       36. Plaintiff has been required to hire an attorney and expend fees and costs to pursue her rights
                                                          2          through this action.
                                                          3
                                                                  37. The actions of the Defendant were willful, malicious, oppressive, and done with conscious and
                                                          4
                                                                     knowing disregard for Plaintiff’s rights under Federal and Nevada law. The Defendant should
                                                          5
                                                                     be subjected to Punitive and Exemplary damages to deter future conduct of this sort.
                                                          6
                                                                  38. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
                                                          7

                                                          8          through this action.

                                                          9        THIRD CLAIM: RACE DISCRIMINATION IN VIOLATION OF CIVIL RIGHTS
                                                                                         UNDER 42 U.S.C. §1981
                                                         10
                                                                     All other pertinent Paragraphs of this Complaint are expressly incorporated here by
                                                         11
                                                                     reference as if fully reasserted, alleged, and set forth herein.
                                                         12
                                                                  39. Defendant has violated the Civil Rights Act of 1866, as amended, through the actions of their
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14          managers and officials in failing to provide equal contractual opportunities to Asian-American
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                         15          employees, specifically including the Plaintiff.
                                                         16       40. Plaintiff has been harmed by Defendant’s actions, has suffered damages and is entitled to be
                                                         17
                                                                     fully compensated therefor.
                                                         18
                                                                  41. . The actions of the Defendant were willful, malicious, oppressive, and done with conscious and
                                                         19
                                                                     knowing disregard for Plaintiff’s rights under Federal and Nevada law. The Defendant should
                                                         20
                                                                     be subjected to Punitive and Exemplary damages to deter future conduct of this sort.
                                                         21

                                                         22       42. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights

                                                         23          through this action.

                                                         24       FOURTH CLAIM: RACE DISCRIMINATION IN VIOLATION OF NRS CHAPTER
                                                                  613.
                                                         25

                                                         26          All other pertinent Paragraphs of this Complaint are expressly incorporated here by

                                                         27          reference as if fully reasserted, alleged, and set forth herein.

                                                         28

                                                                                                                  7
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 9 of 10



                                                          1       43. Defendant has violated the provisions of NRS 613.330 by discriminating against the Plaintiff
                                                          2          with respect to his compensation, terms, conditions or privileges of employment, because of his
                                                          3
                                                                     race.
                                                          4
                                                                  44. Plaintiff has been harmed by Defendant’s actions, has suffered damages and is entitled to be
                                                          5
                                                                     fully compensated therefor.
                                                          6
                                                                  45. . The actions of the Defendant were willful, malicious, oppressive, and done with conscious and
                                                          7

                                                          8          knowing disregard for Plaintiff’s rights under Federal and Nevada law. The Defendant should

                                                          9          be subjected to Punitive and Exemplary damages to deter future conduct of this sort.

                                                         10       46. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
                                                         11          through this action.
                                                         12
                                                                  FIFTH CLAIM: SEX DISCRIMINATION IN VIOLATION NRS CHAPTER 613.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                                                                     All other pertinent Paragraphs of this Complaint are expressly incorporated here by
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP




                                                                     reference as if fully reasserted, alleged, and set forth herein.
                           ATTORNEYS AT LAW




                                                         15
                                                                  47. Defendant has violated the provisions of NRS 613.330 by discriminating against the Plaintiff
                                                         16

                                                         17          with respect to his compensation, terms, conditions or privileges of employment, because of his

                                                         18          sex.

                                                         19       48. Plaintiff has been harmed by Defendant’s actions, has suffered damages and is entitled to be
                                                         20          fully compensated therefor.
                                                         21
                                                                  49. . The actions of the Defendant were willful, malicious, oppressive, and done with conscious and
                                                         22
                                                                     knowing disregard for Plaintiff’s rights under Federal and Nevada law. The Defendant should
                                                         23
                                                                     be subjected to Punitive and Exemplary damages to deter future conduct of this sort.
                                                         24
                                                                  50. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
                                                         25

                                                         26          through this action.

                                                         27

                                                         28

                                                                                                                  8
                                                              Case 2:20-cv-02086-RFB-NJK Document 1-1 Filed 11/13/20 Page 10 of 10



                                                          1

                                                          2    III.        DEMAND FOR JUDGMENT FOR RELIEF
                                                          3
                                                                      WHEREFORE, the Plaintiff Prays Judgment against the Defendant and requests relief as
                                                          4
                                                               follows:
                                                          5
                                                                      1.   For all applicable remedies available under the federal statutes applicable to this case as well
                                                          6
                                                                           as all remedies available under Nevada state law;
                                                          7
                                                                      2.   For actual and compensatory damages in an amount to be determined by a jury at trial;
                                                          8
                                                                      3.   For general damages in an amount to be determined by a jury at trial;
                                                          9
                                                                      4.   For nominal damages if that be all that is allowed;
                                                         10
                                                                      5.   For Punitive and/or Exemplary damages in an amount to be determined by a jury at trial;
                                                         11
                                                                      6.   For Attorney’s fees;
                                                         12
                                                                      7.   For costs of suit;
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                     7435 W. Azure Drive, Suite 110




                                                                      8.   For pre-judgment interest;
                       LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                                      7. For a trial by jury of all issues that may be tried to a jury;
                                                         15
                                                                      8. For equitable or extraordinary relief, including but not limited to an order of reinstatement
                                                         16
                                                                           to employment, as set forth herein;
                                                         17
                                                                      9.   For such other and further relief as the court may deem just and equitable.
                                                         18
                                                         19                DATED this 1st day of October, 2020.

                                                         20

                                                         21                                                                 /s/ James P. Kemp
                                                                                                                    JAMES P. KEMP, ESQUIRE
                                                         22                                                         Nevada Bar No. 006375
                                                         23                                                         KEMP & KEMP
                                                                                                                    7435 W. Azure Drive, Suite 110,
                                                         24                                                         Las Vegas, NV 89130
                                                                                                                    (702) 258-1183/ (702) 258-6983 (fax)
                                                         25                                                         jp@kemp-attorneys.com
                                                                                                                    Attorney for Plaintiff
                                                         26
                                                         27

                                                         28

                                                                                                                       9
